EXHIBIT 10.46

 

EXECUTION COPY

 

AMENDMENT NO. 5 TO THE
AMENDED AND RESTATED FIVE YEAR REVOLVING CREDIT FACILITY
AGREEMENT

 

Dated as of March 3, 2004

 

AMENDMENT NO. 5 TO THE AMENDED AND RESTATED FIVE YEAR REVOLVING CREDIT FACILITY
AGREEMENT among Avaya Inc., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders parties to the Credit
Agreement referred to below (collectively, the “Lenders”) and Citibank, N.A., as
agent (the “Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Borrower, the Lenders and the Agent
have entered into an Amended and Restated Five Year Revolving Agreement dated as
of April 30, 2003, as amended by Amendment No. 1 dated as of June 25, 2003,
Amendment No. 2 dated as of October 23, 2003, Amendment No. 3 dated as of
January 30, 2004 and Amendment No. 4 dated as of February 6, 2004 (as so
amended, the “Credit Agreement”).  Capitalized terms not otherwise defined in
this Amendment have the same meanings as specified in the Credit Agreement.

 

(2)                                  The Borrower and the Required Lenders have
agreed to amend the Credit Agreement as hereinafter set forth.

 

SECTION 1.  Amendment to Credit Agreement.  (a)  Section 5.07 is amended by
adding to the end thereof a new clause (xiii) to read as follows:

 

(xiii)                          Liens on shares of CommScope Inc. received by
the Borrower as partial consideration of the sale of the Borrower’s Connectivity
Solutions business.

 

(b)                                 Section 8.08(b) is amended by deleting from
the first proviso the phrase “assets described on Schedule 2.10 hereto” and
substituting therefor the phrase “assets described on Schedule 8.08 hereto”.

 

(c)                                  Schedule 5.19 is renumbered as
“Schedule 8.08” and amended in full to read as set forth as Schedule 8.08 to
this Amendment.

 

--------------------------------------------------------------------------------


 

SECTION 2.  Conditions of Effectiveness.  This Amendment shall become effective
as of the date first above written when, and only when (a) the Agent shall have
received counterparts of this Amendment executed by the Borrower and the
Required Lenders or, as to any of the Lenders, advice satisfactory to the Agent
that such Lender has executed this Amendment and (b) the Borrower shall have
paid to the Agent any Fees and other amounts due and payable on or prior to the
date hereof.

 

SECTION 3.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:

 

(a)                                  It (i) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted, (iii) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not
result in a Material Adverse Effect, and (iv) has the corporate power and
authority to execute, deliver and perform its obligations under this Amendment.

 

(b)                                 The execution, delivery and performance by
the Borrower of this Amendment and the Loan Documents, as amended hereby, to
which it is a party, and the consummation of the transactions contemplated
hereby (i) have been duly authorized by all requisite corporate actions and
(ii) will not (A) violate (1) any provision of any law, statute, rule or
regulation (including, without limitation, the Margin Regulations) or of its
certificate of incorporation or other constitutive documents or by-laws, (2) any
order of any Governmental Authority or (3) any provision of any indenture,
agreement or other instrument to which it is a party or by which it or any of
its property is or may be bound, (B) be in conflict with, result in a breach of
or constitute (alone or with notice or lapse of time or both) a default under
any such indenture, agreement or other instrument or (C) except for the Liens
created under the Collateral Documents, result in the creation or imposition of
any lien upon any of the properties of the Borrower or any of its Subsidiaries.

 

(c)                                  This Amendment has been duly executed and
delivered by the Borrower.  This Amendment and the Credit Agreement and the
Notes, as amended hereby, are the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.

 

(d)                                 No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the due execution, delivery, recordation,
filing or performance by the Borrower of this Amendment.

 

(e)                                  There are no actions or proceedings filed
or (to its knowledge) investigations pending or threatened against it in any
court or before any Governmental Authority or arbitration board or tribunal
which question the validity, enforceability or legality of or seek damages in
connection with this Amendment or the Credit Agreement and the Notes, as amended
hereby, or any action taken or to be taken pursuant to this Amendment or the
Credit Agreement and the Notes, as amended hereby, and no order or judgment has
been issued or entered restraining or enjoining it from the execution, delivery
or performance of this

 

2

--------------------------------------------------------------------------------


 

Amendment or the Credit Agreement and the Notes, as amended hereby, nor is there
any action or proceeding which involves a probable risk of an adverse
determination which would have any such effect; (ii) nor is there as of the date
hereof any other action or proceeding filed or (to its knowledge) investigation
pending or threatened against it in any court or before any Governmental
Authority or arbitration board or tribunal which involves a probable risk of a
material adverse decision which would result in a Material Adverse Effect ,
except as provided in the Borrower’s Annual Report on Form 10-K for the fiscal
quarter ended September 30, 2003, or materially restrict the ability of it to
comply with its obligations under this Amendment or the Credit Agreement and the
Notes, as amended hereby.

 

SECTION 4.  Reference to and Effect on the Credit Agreement and the Notes.  (a) 
On and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in each other Loan
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.

 


(B)                                 THE CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT, ARE AND SHALL CONTINUE TO
BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS RATIFIED AND
CONFIRMED.

 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A
WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY LENDER OR THE AGENT UNDER THE CREDIT
AGREEMENT, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF THE CREDIT AGREEMENT.

 

SECTION 5.  Costs and Expenses.  The Borrower agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and expenses of counsel for the Agent)
in accordance with the terms of Section 8.04 of the Credit Agreement.

 

SECTION 6.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION 7.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

AVAYA INC.

 

 

 

By

 

 

 

 

Title:

 

 

 

 

CITIBANK, N.A., individually and as Agent,

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[SIGNATURES OMITTED]

 

 

4

--------------------------------------------------------------------------------